EXHIBIT 10.1

 

DEFINITIVE SHARE EXCHANGE AGREEMENT

 

This three party Definitive Share Exchange Agreement (“Agreement”), dated as of
December 16, 2014, is between TruXmart Ltd. (“TruXmart”), an Ontario, Canadian
corporation located at 1895 Clements Road—Suite 155, Pickering, Ontario CANADA
L1W 3R8, Steven Rossi (“Rossi”), the sole shareholder of TruXmart, and Franchise
Holdings International, Inc. (“FNHI”), located at 1895 Clements Road—Suite 155,
Pickering, Ontario CANADA L1W 3R8 (formerly at 5910 South University Boulevard,
C-18, Unit 165, Littleton, Colorado 80121-2800). Collectively, Rossi, TruXmart
and FNHI are the “Parties.”

 

The parties hereby enter into this Agreement, following which,

 

1.

FNHI will own 4,791 common shares of TruXmart, representing all of its issued
and outstanding shares;

 

 

2.

Rossi will own 40,000,000 shares of FNHI common shares, and shares of FNHI
representing 92.9925914% of FNHI’s outstanding shares (the “Share Exchange”),
calculated post-issuance;

 

 

3.

TruXmart will relinquish its 2,300,000 common shares of FNHI, to Rossi, in
becoming the wholly-owned subsidiary of FNHI.

 

As a result of this Agreement, FNHI will be filing a Form 8-K reflecting this
change of control (sometimes called a “Super 8-K”). As a result of this
acquisition, FNHI has adopted the fiscal year end of TruXmart, namely December
31. The first consolidated post-acquisition report will be the Form 10-K for the
fiscal year ended December 31, 2014.

 

RECITALS

 

WHEREAS, Rossi currently holds all 4,791 Class A common shares, with a stated
capital of $4,791 (all figures in Canadian dollars) issued and outstanding
shares of TruXmart and is desirous of relinquishing all of his TruXmart shares
so that he would own 40,000,000 shares of FNHI common stock and that 40,540,864
shares of FNHI common stock would be outstanding; his ownership would represent
92.9925914% of FNHI’s outstanding shares; and that TruXmart would be a
wholly-owned subsidiary of FNHI.

 

WHEREAS, TruXmart currently owns 2,300,000 common shares of FNHI, representing
an 80.961285% ownership, and is desirous of becoming a wholly-owned subsidiary
of FNHI, a fully reporting public company, relinquishing its 2,300,000 shares of
FNHI in the process.

 

WHEREAS, FNHI and TruXmart are desirous of FNHI acquiring 100% of the
outstanding shares of TruXmart, issuing 37,700,000 shares of FNHI common stock
in the process, making TruXmart a wholly-owned subsidiary of FNHI.

 

WHEREAS, the board of directors and shareholders of FNHI and TruXmart,
respectively, have each agreed to exchange and issue shares, as necessary to
cause the forgoing results (the “Share Exchange”), upon the terms, and subject
to the conditions, set forth in this Agreement, including increasing the
authorized shares of FNHI common stock to 100,000,000.

 

 
1


--------------------------------------------------------------------------------




 

WHEREAS, it is intended that, for federal income tax purposes, the Share
Exchange shall qualify as a reorganization under the provisions of Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations promulgated thereunder, and be tax-free pursuant to
Section 351(a) of the Code.

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:

 

INCORPORATION OF RECITALS BY REFERENCE. The Recitals are hereby incorporated
herein by this reference, as if fully restated herein.

 

ARTICLE I
DEFINITIONS

 

I.1 Certain Definitions. The following terms shall, when used in this Agreement,
have the following meanings:

 

“Acquisition” means the acquisition of any businesses, assets or property other
than in the ordinary course, whether by way of the purchase of assets or stock,
by FNHI acquiring all of the outstanding shares of TruXmart pursuant to this
Share Exchange Agreement and TruXmart relinquishing and exchanging its shares of
FNHI to Rossi.

 

“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral Documents” mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or there
under.

 

“Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.

 

“Effective Time” means, the moment in time when the shares of the FNHI are
exchanged for the shares of FNHI.

 

 
2


--------------------------------------------------------------------------------




 

“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations there under.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Legal Requirement” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.

 

“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
9.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.

 

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
Liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or (iii)
the ability of any Party to perform its obligations under this Agreement and the
Collateral Documents; provided, however, that none of the following shall
constitute a Material Adverse Effect on FNHI: (i) the filing, initiation and
subsequent prosecution, by or on behalf of shareholders of any Party, of
litigation that challenges or otherwise seeks damages with respect to the Share
Exchange, this Agreement and/or transactions contemplated thereby or hereby,
(ii) occurrences due to a disruption of a Party’s business as a result of the
announcement of the execution of this Agreement or changes caused by the taking
of action required by this Agreement, (iii) general economic conditions, or (iv)
any changes generally affecting the industries in which a Party operates.

 

“Exchange Shares” means the 4,791 Class A issued and outstanding common shares
of TruXmart (the “TruXmart Shares”), exchanged by Rossi to FNHI, for 37,700,000
newly issued shares of FNHI (the “FNHI Shares”), to be issued to Rossi and the
2,300,000 FNHI shares presently held by TruXmart, to be transferred to Rossi.

 

“FNHI Business” means the business conducted by FNHI.

 

“FNHI Common Stock” means the common shares of FNHI.

 

 
3


--------------------------------------------------------------------------------




 

“FNHI Securities Filings” means FNHI’s Annual Report on Form 10-K and its
quarterly reports on Form 10-Q, and all other reports filed and to be filed with
the Commission prior to the Effective Time.

 

“Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.

 

“Permitted Liens” means (i) liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) rights reserved to any
Regulatory Authority to regulate the affected property; (iii) statutory liens of
banks and rights of set off; (iv) as to leased assets, interests of the lessors
and sub-lessors thereof and liens affecting the interests of the lessors and
sub-lessors thereof; (v) inchoate material men’s, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business; (vi)
liens incurred or deposits made in the ordinary course in connection with
workers’ compensation and other types of social security; (vii) licenses of
trademarks or other intellectual property rights granted by FNHI, in the
ordinary course and not interfering in any material respect with the ordinary
course of the business of FNHI; and (viii) as to real property, any encumbrance,
adverse interest, constructive or other trust, claim, attachment, exception to
or defect in title or other ownership interest (including, but not limited to,
reservations, rights of entry, rights of first refusal, possibilities of
reversion, encroachments, easement, rights of way, restrictive covenants,
leases, and licenses) of any kind, which otherwise constitutes an interest in or
claim against property, whether arising pursuant to any Legal Requirement, under
any contract or otherwise, that do not, individually or in the aggregate,
materially and adversely affect or impair the value or use thereof as it is
currently being used in the ordinary course.

 

“Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, Limited Liability Company, Regulatory
Authority or other entity.

 

“Proposed Acquisition” means any of the following transactions (other than the
transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving FNHI pursuant to which the shareholders of FNHI
immediately preceding such transaction hold less than fifty percent (50%) of the
aggregate equity interests in the surviving or resulting entity of such
transaction, (ii) a sale or other disposition by FNHI of assets representing in
excess of fifty percent (50%) of the aggregate fair market value of FNHI
Business immediately prior to such sale or (iii) the acquisition by any person
or group (including by way of a tender offer or an exchange offer or issuance by
FNHI), directly or indirectly, of beneficial ownership or a right to acquire
beneficial ownership of shares representing in excess of fifty percent (50%) of
the voting power of the then outstanding shares of capital stock of FNHI.

 

“Regulatory Authority” means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.

 

“Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.

 

 
4


--------------------------------------------------------------------------------




 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations there under.

 

“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise.

 

“Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.

 

ARTICLE II
THE SHARE EXCHANGE

 

II.1 Share Exchange. In accordance with and subject to the provisions of this
Agreement and the Nevada Corporations, Partnerships and Associations Law
Annotated (the “Code”), at the Effective Time, TruXmart shall become a
wholly-owned subsidiary of FNHI, and FNHI shall be its only shareholder and
shall continue in its existence with one owner, FNHI, until a merger, if any.
Pursuant to the Share Exchange, Rossi is relinquishing all of his 4,791Class A
TruXmart common shares, constituting all issued and outstanding shares of
TruXmart (the “TruXmart Shares”), and is acquiring 40,000,000 shares of FNHI
(the “FNHI Shares”), representing 92.9925914% of the outstanding shares of FNHI;
FNHI is issuing 37,700,000 of its shares, and is acquiring the 4,791TruXmart
Shares; TruXmart is transferring to Rossi, its 2,300,000 shares of FNHI and
becoming the wholly-owned subsidiary of FNHI.

 

II.2 Stock Transfer Books. Effective immediately, the stock transfer books of
FNHI shall be closed, and there shall be no further issuance or registration of
transfers of shares hereafter on the records of FNHI.

 

 
5


--------------------------------------------------------------------------------




 

II.3 Restriction on Transfer. The Exchange Shares may not be sold, transferred,
or otherwise disposed of without registration under the Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Share Exchange Shares or any available exemption from registration
under the Act, the Share Exchange Shares must be held indefinitely. The Parties
are aware that the Share Exchange Shares may not be sold pursuant to Rule 144
promulgated under the Act unless all of the conditions of that Rule are met.
Among the conditions for use of Rule 144 may be the availability of current
information to the public about the Surviving Company.

 

II.4 Restrictive Legend. All certificates representing the Exchange Shares shall
contain an appropriate restrictive legend.

 

II.5 Closing. The closing of the transactions contemplated by this Agreement and
the Collateral Documents (the “Closing”) shall take place via conference call at
the offices of Carl N. Duncan, Esq., Securities Counselors, Inc., 5718
Tanglewood Drive, Bethesda, Maryland 20817, or at such other location as the
parties may agree at 10:00 AM, EST Time on the agreed date, which, shall be
concurrent with the signing hereof (the “Closing Date”).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF FNHI

 

FNHI represents and warrants to Rossi that the statements contained in this
ARTICLE III are correct and complete as of the date of this Agreement and,
except as provided in Section 7.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE III, except
in the case of representations and warranties stated to be made as of the date
of this Agreement or as of another date and except for changes contemplated or
permitted by this Agreement).

 

III.1 Organization and Qualification. FNHI is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization. FNHI has all requisite power and authority to own,
lease and use its assets as they are currently owned, leased and used and to
conduct its business as it is currently conducted. FNHI is duly qualified or
licensed to do business in and is in good standing in each jurisdiction in which
the character of the properties owned, leased or used by it or the nature of the
activities conducted by it make such qualification necessary, except any such
jurisdiction where the failure to be so qualified or licensed would not have a
Material Adverse Effect on FNHI or a material adverse effect on the validity,
binding effect or enforceability of this Agreement or the Collateral Documents
or the ability of FNHI to perform its obligations under this Agreement or any of
the Collateral Documents.

 

III.2 Capitalization.

 

(a) The authorized capital stock and other ownership interests of FNHI, a Nevada
corporation, consists of 20,000,000 common shares of Common Stock, of which
2,840,864 were issued and outstanding as of November 30, 2014. FNHI has no
shares of Preferred Stock authorized. All of the outstanding FNHI Common have
been duly authorized and are validly issued, fully paid and non-assessable.

 

(b) Other than what has been described herein or in FNHI’s SEC Documents, there
are no outstanding or authorized options, warrants, purchase rights, preemptive
rights or other contracts or commitments that could require FNHI to issue, sell,
or otherwise cause to become outstanding any of its capital stock or other
ownership interests (collectively “Options”).

 

 
6


--------------------------------------------------------------------------------




 

(c) All of the issued and outstanding shares of FNHI Common Stock have been duly
authorized and are validly issued and outstanding, fully paid and non-assessable
and have been issued in compliance with applicable securities laws and other
applicable Legal Requirements or transfer restrictions under applicable
securities laws.

 

III.3 Authority and Validity. FNHI has all requisite corporate power to execute
and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of FNHI
Shareholders as contemplated herein and subject to the receipt of any necessary
consents, approvals, authorizations or other matters referred to herein). The
execution and delivery by FNHI of, the performance by FNHI of its obligations
under, and the consummation by FNHI of the transactions contemplated by, this
Agreement have been duly authorized by all requisite action of FNHI (subject to
the approval of FNHI Shareholders as contemplated herein). This Agreement has
been duly executed and delivered by FNHI and (assuming due execution and
delivery by Rossi and approval by FNHI Shareholders) is the legal, valid and
binding obligation of FNHI, enforceable against it in accordance with its terms,
except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles. Upon the execution and delivery of the Collateral Documents by each
Person (other than by Rossi) that is required by this Agreement to execute, or
that does execute, this Agreement or any of the Collateral Documents, and
assuming due execution and delivery thereof by Rossi, the Collateral Documents
will be the legal, valid and binding obligations of FNHI, enforceable against
FNHI in accordance with their respective terms, except that such enforcement may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights generally
and (ii) general equitable principles.

 

III.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by FNHI of this Agreement and the Collateral
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms and conditions
hereof and thereof, do not and will not conflict with, constitute a violation or
breach of, constitute a default or give rise to any right of termination or
acceleration of any right or obligation of FNHI under, or result in the creation
or imposition of any Encumbrance upon FNHI, FNHI Assets, FNHI Business or FNHI
Common Stock by reason of the terms of (i) the articles of incorporation, by
laws or other charter or organizational document of FNHI or any Subsidiary of
FNHI, (ii) any material contract, agreement, lease, indenture or other
instrument to which FNHI is a party or by or to which FNHI, or the Assets may be
bound or subject and a violation of which would result in a Material Adverse
Effect on FNHI, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to FNHI or (iv) any Permit of FNHI, which in the case of (ii), (iii)
or (iv) above would have a Material Adverse Effect on FNHI or a material adverse
effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents or the ability of FNHI to perform its obligations under
this Agreement or any of the Collateral Documents.

 

 
7


--------------------------------------------------------------------------------




 

III.5 Consents and Approvals. Except for requirements described in Schedule 3.5,
no consent, approval, authorization or order of, registration or filing with, or
notice to, any Regulatory Authority or any other Person is necessary to be
obtained, made or given by FNHI in connection with the execution, delivery and
performance by FNHI of this Agreement or any Collateral Document or for the
consummation by FNHI of the transactions contemplated hereby or thereby, except
to the extent the failure to obtain any such consent, approval, authorization or
order or to make any such registration or filing would not have a Material
Adverse Effect on FNHI or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of FNHI to perform its obligations under this Agreement or any of the
Collateral Documents.

 

III.6 Intellectual Property. FNHI warrants that it has good title to or the
right to use all material company intellectual property rights and all material
inventions, processes, designs, formulae, trade secrets and know how necessary
for the operation of FNHI Business without the payment of any royalty or similar
payment.

 

III.7 Compliance with Legal Requirements. FNHI has operated its business in
compliance with all Legal Requirements applicable to FNHI except to the extent
the failure to operate in compliance with all material Legal Requirements would
not have a Material Adverse Effect on FNHI or Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents.

 

III.8 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to FNHI, FNHI Business or FNHI Assets and there
is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to FNHI’s knowledge, threatened
that, if adversely determined, would have a Material Adverse Effect on FNHI or a
material adverse effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents, except as noted in the audited
Company Financial Statements or documented by FNHI to Rossi.

 

III.9 Taxes. FNHI has duly and timely filed in proper form all Tax Returns for
all Taxes required to be filed with the appropriate Regulatory Authority, and
has paid all taxes required to be paid in respect thereof except where such
failure would not have a Material Adverse Effect on FNHI, except where, if not
filed or paid, the exception(s) have been documented by FNHI to Rossi.

 

III.10 Books and Records. The books and records of FNHI accurately and fairly
represent FNHI Business and its results of operations in all material respects.

 

III.11 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by FNHI and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither FNHI, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

 

III.12 Disclosure. No representation or warranty of FNHI in this Agreement or in
the Collateral Documents and no statement in any certificate furnished or to be
furnished by FNHI pursuant to this Agreement contained, contains or will contain
on the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

 

 
8


--------------------------------------------------------------------------------




 

III.13 No Undisclosed Liabilities. FNHI is not subject to any material liability
(including unasserted claims), absolute or contingent, which is not shown or
which is in excess of amounts shown or reserved for in the balance sheet as of
December 15, 2014 other than liabilities of the same nature as those set forth
in FNHI Financial Statements and reasonably incurred in the ordinary course of
its business after November 30, 2014.

 

III.14 Absence of Certain Changes. Since November 30, 2014, FNHI has not: (a)
suffered any material adverse change in its financial condition, assets,
liabilities or business; (b) contracted for or paid any capital expenditures;
(c) incurred any indebtedness or borrowed money, issued or sold any debt or
equity securities, declared any dividends or discharged or incurred any
liabilities or obligations except in the ordinary course of business as
heretofore conducted; (d) mortgaged, pledged or subjected to any lien, lease,
security interest or other charge or encumbrance any of its properties or
assets; (e) paid any material amount on any indebtedness prior to the due date,
forgiven or cancelled any material amount on any indebtedness prior to the due
date, forgiven or cancelled any material debts or claims or released or waived
any material rights or claims; (f) suffered any damage or destruction to or loss
of any assets (whether or not covered by insurance); (g) acquired or disposed of
any assets or incurred any liabilities or obligations; (h) made any payments to
its affiliates or associates or loaned any money to any person or entity; (i)
formed or acquired or disposed of any interest in any corporation, partnership,
limited liability company, joint venture or other entity; (j) entered into any
employment, compensation, consulting or collective bargaining agreement or any
other agreement of any kind or nature with any person. Or group, or modified or
amended in any respect the terms of any such existing agreement; (k) entered
into any other commitment or transaction or experience any other event that
relates to or affect in any way this Agreement or to the transactions
contemplated hereby, or that has affected, or may adversely affect FNHI
Business, operations, assets, liabilities or financial condition; or (1) amended
its Articles of Incorporation or By-laws, except as otherwise contemplated
herein.

 

III.15 Contracts. A true and complete list of all contracts, agreements, leases,
commitments or other understandings or arrangements, written or oral, express or
implied, to which FNHI is a party or by which it or any of its property is bound
or affected requiring payments to or from, or incurring of liabilities by, FNHI
in excess of $100,000 (the “Contracts”). The Company has complied with and
performed, in all material respects, all of its obligations required to be
performed under and is not in default with respect to any of the Contracts, as
of the date hereof, nor has any event occurred which has not been cured which,
with or without the giving of notice, lapse of time, or both, would constitute a
default in any respect there under. To the best knowledge of FNHI, no other
party has failed to comply with or perform, in all material respects, any of its
obligations required to be performed under or is in material default with
respect to any such Contracts, as of the date hereof, nor has any event occurred
which, with or without the giving of notice, lapse of time or both, would
constitute a material default in any respect by such party there under. FNHI
knows of and has no reason to believe that there are any facts or circumstances
which would make a material default by any party to any contract or obligation
likely to occur subsequent to the date hereof.

 

III.16 Permits and Licenses. FNHI has all certificates of occupancy, rights,
permits, certificates, licenses, franchises, approvals and other authorizations
as are reasonably necessary to conduct its business and to own, lease, use,
operate and occupy its assets, at the places and in the manner now conducted and
operated, except those the absence of which would not materially adversely
affect its business. FNHI has not received any written or oral notice or claim
pertaining to the failure to obtain any material permit, certificate, license,
approval or other authorization required by any federal, state or local agency
or other regulatory body, the failure of which to obtain would materially and
adversely affect its business.

 

 
9


--------------------------------------------------------------------------------




 

III.17 Assets Necessary to Business. FNHI owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted.

 

III.18 Labor Agreements and Labor Relations. FNHI has no collective bargaining
or union contracts or agreements. FNHI is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor
practices; there are no charges of discrimination or unfair labor practice
charges” or complaints against FNHI pending or threatened before any
governmental or regulatory agency or authority; and, there is no labor strike,
dispute, slowdown or stoppage actually pending or threatened against or
affecting FNHI.

 

III.19 Employment Arrangements. FNHI has no employment or consulting agreements
or arrangements, written or oral, which are not terminable at the will of FNHI,
or any pension, profit-sharing, option, other incentive plan, or any other type
of employment benefit plan as defined in ERISA or otherwise, or any obligation
to or customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, insurance or other benefits. No employee of FNHI is in
violation of any employment agreement or restrictive covenant.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF ROSSI

 

Rossi represents and warrants to FNHI that the statements contained in this
ARTICLE IV are correct and complete as of the date of this Agreement and, except
as provided in Section 8.1, will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this ARTICLE IV, except in the case of
representations and warranties stated to be made as of the date of this
Agreement or as of another date and except for changes contemplated or permitted
by the Agreement).

 

IV.1 Organization and Qualification. Rossi has all requisite power and authority
to own, lease and use TruXmart’s assets as they are currently owned, leased and
used and to conduct its business as it is currently conducted. Rossi is duly
qualified or licensed to do business in and are each in good standing in each
jurisdiction in which the character of the properties owned, leased or used by
it or the nature of the activities conducted by it makes such qualification
necessary, except any such jurisdiction where the failure to be so qualified or
licensed and in good standing would not have a Material Adverse Effect on the
Rossi or a Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
FNHI or Rossi to perform his or its obligations under this Agreement or any of
the Collateral Documents.

 

 
10


--------------------------------------------------------------------------------




 

IV.2 Capitalization.

 

(a) The authorized capital stock of TruXmart is unlimited. All outstanding
shares of TruXmart Common Stock are owned by Steven Rossi, TruXmart’s President,
consisting of 4,791 shares. TruXmart has no shares of Preferred Stock
authorized. All 4,791 Shares of Common Stock are duly issued and outstanding,
and have been duly authorized, validly issued and outstanding and fully paid and
non-assessable, which shares are exchanged hereby, as above provided.

 

(b) There are no outstanding or authorized options, warrants, purchase rights,
preemptive rights or other contracts or commitments that could require TruXmart
or any of its Subsidiaries to issue, sell, or otherwise cause to become
outstanding any of its capital stock or other ownership interests.

 

(c) All of the issued and outstanding shares of the TruXmart Capital Stock have
been duly authorized and are validly issued and outstanding, fully paid and
non-assessable (with respect to Subsidiaries that are corporations) and have
been issued in compliance with applicable securities laws and other applicable
Legal Requirements.

 

IV.3 Authority and Validity. Rossi has all requisite power to execute and
deliver to perform his obligations under, and to consummate the transactions
contemplated by, this Agreement and the Collateral Documents. The execution and
delivery by Rossi and the performance by Rossi of his obligations under, and the
consummation by Rossi of the transactions contemplated by, this Agreement and
the Collateral Documents have been duly authorized by all requisite action of
Rossi. This Agreement has been duly executed and delivered (assuming due
execution and delivery by Rossi) is the legal, valid and binding obligation of
Rossi, enforceable in accordance with its terms except that such enforcement may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights generally
and (ii) general equitable principles. Upon the execution and delivery by Rossi
of the Collateral Documents to which he is a party, and assuming due execution
and delivery thereof by the other parties thereto, the Collateral Documents will
be the legal, valid and binding obligations, enforceable in accordance with
their respective terms except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles.

 

IV.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by Rossi of this Agreement and the
Collateral Documents to which he is a party and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of Rossi under, or result
in the creation or imposition of any Encumbrance upon the property of Rossi by
reason of the terms of (i) the articles of incorporation, by laws or other
charter or organizational document of TruXmart , (ii) any contract, agreement,
lease, indenture or other instrument to which any the Rossi or TruXmart is a
party or by or to which Rossi or TruXmart or its property may be bound or
subject and a violation of which would result in a Material Adverse Effect on
Rossi or TruXmart taken as a whole, (iii) any order, judgment, injunction, award
or decree of any arbitrator or Regulatory Authority or any statute, law, rule or
regulation applicable to Rossi or TruXmart or (iv) any Permit of TruXmart or
subsidiary, which in the case of (ii), (iii) or (iv) above would have a Material
Adverse Effect on TruXmart or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of Rossi or TruXmart to perform its obligations hereunder or there
under.

 

 
11


--------------------------------------------------------------------------------




 

IV.5 Consents and Approvals. Except for requirements under applicable United
States or state securities laws, no consent, approval, authorization or order
of, registration or filing with, or notice to, any Regulatory Authority or any
other Person is necessary to be obtained, made or given by Rossi in connection
with the execution, delivery and performance by them of this Agreement or any
Collateral Documents or for the consummation by them of the transactions
contemplated hereby or thereby, except to the extent the failure to obtain such
consent, approval, authorization or order or to make such registration or
filings or to give such notice would not have a Material Adverse Effect on Rossi
or a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents or the ability of Rossi to perform
his obligations under this Agreement or any of the Collateral Documents.

 

IV.6 Compliance with Legal Requirements. TruXmart’s Business has operated in
compliance with all material Legal Requirements including, without limitation,
the Exchange Act and the Securities Act applicable to TruXmart, except to the
extent the failure to operate in compliance with all material Legal
Requirements, would not have a Material Adverse Effect on TruXmart or a Material
Adverse Effect on the validity, binding effect or enforceability of this
Agreement or the Collateral Documents.

 

IV.7 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to TruXmart, or the business or assets; and there
is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the best knowledge of the
Rossi, threatened that, that has not been disclosed and if adversely determined,
would have a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.

 

IV.8 Ordinary Course. Since the date of its most recent balance sheet, there has
not been any occurrence, event, incident, action, failure to act or transaction
involving TruXmart, which is reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect on TruXmart.

 

IV.9 Assets and Liabilities. As of the date of this Agreement, neither TruXmart
nor any of its Subsidiaries has any Assets or Liability, except for the (i)
Liabilities disclosed in the balance sheet disclosed to FNHI through the date
hereof and (ii) described in the “Executive Summary: TruXmart Ltd.” attached
hereto as Exhibit B.

 

IV.10 Taxes. TruXmart, and any Subsidiaries, has duly and timely filed in proper
form all Tax Returns for all Taxes required to be filed with the appropriate
Governmental Authority, except where such failure to file would not have a
Material Adverse Effect on TruXmart.

 

IV.11 Books and Records. The books and records of TruXmart and any Subsidiaries
accurately and fairly represent the TruXmart Business and its results of
operations in all material respects. All accounts receivable and inventory of
the TruXmart Business are reflected properly on such books and records in all
material respects.

 

 
12


--------------------------------------------------------------------------------




 

IV.12 Financial and Other Information.

 

(a) Two years of audited historical financial statements of TruXmart and any
Subsidiaries will be prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated in the
notes thereto), and present fairly the financial condition of TruXmart and its
results of operations as of the dates and for the periods indicated, subject in
the case of the unaudited financial statements only to normal year-end
adjustments (none of which will be material in amount) and the omission of
footnotes.

 

(b) To the knowledge of current management, TruXmart’s financials do not contain
(directly or by incorporation by reference) any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein (or incorporated therein by reference), in light
of the circumstances under which they were or will be made, not misleading.

 

IV.13 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by TruXmart and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither TruXmart, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

 

IV.14 Disclosure. No representation or warranty of Rossi in this Agreement or in
the Collateral Documents and no statement in any certificate furnished or to be
furnished by Rossi pursuant to this Agreement contained, contains or will
contain on the date such agreement or certificate was or is delivered, or on the
Closing Date, any untrue statement of a material fact, or omitted, omits or will
omit on such date to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.

 

IV.15 Filings. Neither TruXmart nor Rossi is subject to filings required by the
Securities Act of 1933, as amended, and the Exchange Act of 1934, as amended.
Once TruXmart acquires control of FNHI, TruXmart and Rossi will make filings
required to be made under such statutes and no such filing will contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, not misleading.

 

IV.16 Conduct of Business. Prior to the Closing Date, TruXmart shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of FNHI, except in the regular course of
business. Except as otherwise provided herein, TruXmart shall not amend its
Articles of Incorporation or By-Laws, declare dividends, redeem or sell stock or
other securities, acquire or dispose of fixed assets, change employment terms,
enter into any material or long-term contract, guarantee obligations of any
third party, settle or discharge any material balance sheet receivable for less
than its stated amount, pay more on any liability than its stated amount or
enter into any other transaction other than in the regular course of business.

 

 
13


--------------------------------------------------------------------------------




 

ARTICLE V
COVENANTS OF FNHI

 

Between the date of this Agreement and the Closing Date:

 

V.1 Additional Information. FNHI shall provide to Rossi and his Representatives
such financial, operating and other documents, data and information relating to
FNHI, FNHI Business and FNHI Assets and Liabilities, as Rossi or his
Representatives may reasonably request. In addition, FNHI shall take all action
necessary to enable Rossi and his Representatives to review, inspect and review
FNHI Assets, FNHI Business and Liabilities of FNHI and discuss them with FNHI’s
officers, employees, independent accountants, customers, licensees, and counsel.
Not-withstanding any investigation that Rossi may conduct of FNHI, FNHI
Business, FNHI Assets and the Liabilities of FNHI, Rossi may fully rely on
FNHI’s warranties, covenants and indemnities set forth in this Agreement.

 

V.2 Consents and Approvals. As soon as practicable after execution of this
Agreement, FNHI shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by FNHI to consummate the transactions
contemplated by this Agreement and the Collateral Documents.

 

V.3 Non-circumvention. It is understood that in connection with the transactions
contemplated hereby, Rossi has been and will be seeking to find investors
willing to provide loans and/or capital investments to finance business plans.
In connection therewith, FNHI will not, and it will cause its directors,
officers, employees, agents and representatives not to attempt, directly or
indirectly, (i) to contact any party introduced to it by Rossi, or (ii) deal
with, or otherwise become involved in any transaction with any party which has
been introduced to it by Rossi, without the express written permission of the
introducing party and without having entered into a commission agreement with
the introducing party. Any violation of the covenant shall be deemed an attempt
to circumvent Rossi, and the party so violating this covenant shall be liable
for damages in favor of the circumvented party.

 

V.4 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, FNHI will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non-public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

 

V.5 Notification of Adverse Change. The Company shall promptly notify Rossi of
any material adverse change in the condition (financial or otherwise) of FNHI.

 

V.6 Notification of Certain Matters. The Company shall promptly notify Rossi of
any fact, event, circumstance or action known to it that is reasonably likely to
cause FNHI to be unable to perform any of its covenants contained herein or any
condition precedent in ARTICLE VII not to be satisfied, or that, if known on the
date of this Agreement, would have been required to be disclosed to Rossi
pursuant to this Agreement or the existence or occurrence of which would cause
any of FNHI’s representations or warranties under this Agreement not to be
correct and/or complete. The Company shall give prompt written notice to Rossi
of any adverse development causing a breach of any of the representations and
warranties in ARTICLE III as of the date made.

 

 
14


--------------------------------------------------------------------------------




 

V.7 The Company Disclosure Schedule. For purposes of determining the
satisfaction of any of the conditions to the obligations of Rossi in ARTICLE
VII, FNHI disclosures shall be deemed to include only (a) the information
contained therein on the date of this Agreement and (b) information provided by
written supplements delivered prior to Closing by FNHI that (i) are accepted in
writing by Rossi, or (ii) reflect actions taken or events occurring after the
date hereof prior to Closing.

 

V.8 State Statutes. The Company and its Board of Directors shall, if any state
takeover statute or similar law is or becomes applicable to the Share Exchange,
this Agreement or any of the transactions contemplated by this Agreement, use
all reasonable efforts to ensure that the Share Exchange and the other
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such statute or regulation on the Share Exchange, this
Agreement and the transactions contemplated hereby.

 

V.9 Conduct of Business. Prior to the Closing Date, FNHI shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of Rossi, except in the regular course of
business. Except as otherwise provided herein, FNHI shall not amend its Articles
of Incorporation or Bylaws, declare dividends, redeem or sell stock or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount, or enter
into any other transaction other than in the regular course of business.

 

V.10 Securities Filings. Until closing, FNHI will timely file all reports and
other documents relating to the operation of FNHI required to be filed with the
Securities and Exchange Commission, which reports and other documents do not and
will not contain any misstatement of a material fact, and do not and will not
omit any material fact necessary to make the statements therein not misleading.

 

V.11 Election to FNHI’s Board of Directors. At the Effective Time of the Share
Exchange, FNHI shall take all steps necessary so that there will be at least one
(1) continuing director.

 

ARTICLE VI
COVENANTS OF ROSSI

 

Between the date of this Agreement and the Closing Date,

 

VI.1 Additional Information. Rossi shall provide to FNHI and its Representatives
such financial, operating and other documents, data and information relating to
TruXmart, the TruXmart Business and the TruXmart Assets and the Liabilities of
the TruXmart and its Subsidiaries, as FNHI or its Representatives may reasonably
request. In addition, Rossi shall take all action necessary to enable FNHI and
its Representatives to review and inspect the TruXmart Assets, the TruXmart
Business and the Liabilities of TruXmart and discuss them with FNHI’s officers,
employees, independent accountants and counsel. Notwithstanding any
investigation that FNHI may conduct of TruXmart, the TruXmart Business, the
TruXmart Assets and the Liabilities of the TruXmart, FNHI may fully rely on the
Rossi’s warranties, covenants and indemnities set forth in this Agreement.

 

 
15


--------------------------------------------------------------------------------




 

VI.2 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, Rossi
will not nor will it authorize or permit any of TruXmart’s officers, directors,
affiliates or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non-public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

 

VI.3 Notification of Adverse Change. Rossi shall promptly notify FNHI of any
material adverse change in the condition (financial or otherwise) of TruXmart.

 

VI.4 Consents and Approvals. As soon as practicable after execution of this
Agreement, Rossi shall use his commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give notice to, any Regulatory Authority or Person as is required
to be obtained, made or given by Rossi to consummate the transactions
contemplated by this Agreement and the Collateral Documents.

 

VI.5 Notification of Certain Matters. Rossi shall promptly notify FNHI of any
fact, event, circumstance or action known to it that is reasonably likely to
cause TruXmart to be unable to perform any of its covenants contained herein or
any condition precedent if not to be satisfied, or that, if known on the date of
this Agreement, would have been required to be disclosed to FNHI pursuant to
this Agreement or the existence or occurrence of which would cause Rossi’s
representations or warranties under this Agreement not to be correct and/or
complete. Rossi shall give prompt written notice to FNHI of any adverse
development causing a breach of any of the representations and warranties in
ARTICLE IV.

 

VI.6 The TruXmart Executive Summary. Rossi shall, from time to time prior to
Closing, supplement the TruXmart Disclosure Statement with additional
information that, if existing or known to it on the date of this Agreement,
would have been required to be included therein. For purposes of determining the
satisfaction of any of the conditions to the obligations of FNHI in the Rossi
Disclosure Statement shall be deemed to include only (a) the information
contained therein on the date of delivery to FNHI and (b) information added to
the Rossi Disclosure Statement by written supplements delivered prior to Closing
by the Rossi that (i) are accepted in writing by FNHI or (ii) reflect actions
taken or events occurring after the date hereof and prior to Closing.

 

VI.7 Audited Financial Statements. Prior to Closing, Rossi shall provide FNHI
with audited historical financial statements of TruXmart and any Subsidiaries,
for its last two calendar years, of prepared in accordance with GAAP applied on
a consistent basis throughout the periods covered thereby (except as may be
indicated in the notes thereto), and presenting fairly the financial condition
of TruXmart and its results of operations as of the dates and for the periods
indicated, subject only to normal year-end adjustments (none of which will be
material in amount) and the omission of footnotes.

 

 
16


--------------------------------------------------------------------------------




 

ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

 

All obligations of the Parties under this Agreement shall be subject to the
fulfillment at or prior to Closing of each of the following conditions, it being
understood that the Parties may, in their sole discretion, to the extent
permitted by applicable Legal Requirements, waive any or all of such conditions
in whole or in part.

 

VII.1 Accuracy of Representations. All representations and warranties of FNHI
contained in this Agreement, the Collateral Documents and any certificate
delivered by any of FNHI at or prior to Closing shall be, if specifically
qualified by materiality, true in all respects and, if not so qualified, shall
be true in all material respects, in each case on and as of the Closing Date
with the same effect as if made on and as of the Closing Date, except for
representations and warranties expressly stated to be made as of the date of
this Agreement or as of another date other than the Closing Date and except for
changes contemplated or permitted by this Agreement. The Company shall have
delivered to Rossi a certificate dated the Closing Date to the foregoing effect.

 

VII.2 Covenants. FNHI shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing. FNHI shall have delivered to Rossi a
certificate dated the Closing Date to the foregoing effect.

 

VII.3 Consents and Approvals. All consents, approvals, permits, authorizations
and orders required to be obtained from, and all registrations, filings and
notices required to be made with or given to, any Regulatory Authority or Person
as provided herein.

 

VII.4 Delivery of Documents. FNHI shall have delivered, or caused to be
delivered, to Rossi the following documents:

 

(i) Copies of FNHI articles of incorporation and bylaws and certified
resolutions of the board of directors of FNHI authorizing the execution of this
Agreement and the Collateral Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby.

 

(ii) Such other documents and instruments as Rossi may reasonably request: (A)
to evidence the accuracy of FNHI’s representations and warranties under this
Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by FNHI of, or the compliance by FNHI with, any covenant, obligation, condition
and agreement to be performed or complied with by FNHI under this Agreement and
the Collateral Documents; or (C) to otherwise facilitate the consummation or
performance of any of the transactions contemplated by this Agreement and the
Collateral Documents.

 

(iii) Letters of resignation from FNHI’s current officers and directors to be
effective upon the Closing.

 

(iv) Board resolutions from FNHI’s current directors appointing Steven Rossi as
the sole member of FNHI’s board of directors.

 

VII.5 No Material Adverse Change. Since the date hereof, there shall have been
no material adverse change in FNHI Assets, FNHI Business or the financial
condition or operations of FNHI, taken as a whole.

 

 
17


--------------------------------------------------------------------------------




 

ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF ROSSI AND FNHI

 

All obligations of Rossi under this Agreement shall be subject to the
fulfillment at or prior to Closing of the following conditions, it being
understood that FNHI may, in its sole discretion, to the extent permitted by
applicable Legal Requirements, waive any or all of such conditions in whole or
in part.

 

VIII.1 Accuracy of Representations. All representations and warranties of Rossi
contained in this Agreement and the Collateral Documents and any other document,
instrument or certificate delivered by Rossi at or prior to the Closing shall
be, if specifically qualified by materiality, true and correct in all respects
and, if not so qualified, shall be true and correct in all material respects, in
each case on and as of the Closing Date with the same effect as if made on and
as of the Closing Date, except for representations and warranties expressly
stated to be made as of the date of this Agreement or as of another date other
than the Closing Date and except for changes contemplated or permitted by this
Agreement. Rossi shall have delivered to FNHI a certificate dated the Closing
Date to the foregoing effect.

 

VIII.2 Covenants. Rossi shall, in all material respects, have performed and
complied with each obligation, agreement, covenant and condition contained in
this Agreement and the Collateral Documents and required by this Agreement and
the Collateral Documents to be performed or com-plied with by Rossi at or prior
to Closing. Rossi shall have delivered to FNHI a certificate dated the Closing
Date to the foregoing effect.

 

VIII.3 Consents and Approvals. All consents, approvals, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.

 

VIII.4 Delivery of Documents. Rossi shall have executed and delivered, or caused
to be executed and delivered, to FNHI the following documents:

 

Documents and instruments as FNHI may reasonably request: (A) to evidence the
accuracy of the representations and warranties of Rossi under this Agreement and
the Collateral Documents and any documents, instruments or certificates required
to be delivered hereunder; (B) to evidence the performance by Rossi of, or the
compliance by Rossi with, any covenant, obligation, condition and agreement to
be performed or complied with by Rossi under this Agreement and the Collateral
Documents; or (C) to otherwise facilitate the consummation or performance of any
of the transactions contemplated by this Agreement and the Collateral Documents.

 

VIII.5 No Material Adverse Change. There shall have been no material adverse
change in the business, financial condition or operations of TruXmart and its
Subsidiaries taken as a whole.

 

 
18


--------------------------------------------------------------------------------




 

VIII.6 No Litigation. No action, suit or proceeding shall be pending or
threatened by or before any Regulatory Authority and no Legal Requirement shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement and the Collateral Documents that
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement and the Collateral Documents; (ii) cause any of the transactions
contemplated by this Agreement and the Collateral Documents to be rescinded
following consummation; or (iii) have a Material Adverse Effect on TruXmart.

 

ARTICLE IX
INDEMNIFICATION

 

IX.1 Indemnification by FNHI. FNHI shall indemnify, defend and hold harmless (i)
Rossi, (ii) any Rossi’s assigns and successors in interest to FNHI Shares, and
(iii) each of their respective shareholders, members, partners, directors,
officers, managers, employees, agents, attorneys and representatives, from and
against any and all Losses which may be incurred or suffered by any such party
and which may arise out of or result from any breach of any material
representation, warranty, covenant or agreement of FNHI contained in this
Agreement. All claims to be assorted hereunder must be made for the first
anniversary of the Closing.

 

IX.2 Indemnification by Rossi. Rossi shall indemnify, defend and hold harmless
FNHI from and against any and all Losses which may be incurred or suffered by
any such party hereto and which may arise out of or result from any breach of
any material representation, warranty, covenant or agreement of Rossi contained
in this Agreement. All claims to be assorted hereunder must be made for the
first anniversary of the Closing.

 

IX.3 Notice to Indemnifying Party. If any party (the “Indemnified Party”)
receives notice of any claim or other commencement of any action or proceeding
with respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising here from and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure. The Indemnified Party shall
not settle or compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld or delayed) unless suit shall
have been instituted against it and the Indemnifying Party shall not have taken
control of such suit after notification thereof as provided in Section 9.4.

 

 
19


--------------------------------------------------------------------------------




 

IX.4 Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely. If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed. The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its counsel and at its own expense; provided, however, that if the
Indemnified Party, in its sole discretion, determines that there exists a
conflict of interest between the Indemnifying Party (or any constituent party
thereof) and the Indemnified Party, the Indemnified Party (or any constituent
party thereof) shall have the right to engage separate counsel, the reasonable
costs and expenses of which shall be paid by the Indemnified Party. If the
Indemnifying Party assumes the defense of any such claim or legal proceeding,
the Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner. The Indemnifying Party shall be
entitled to consent to a settlement of, or the stipulation of any judgment
arising from, any such claim or legal proceeding, with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required from the Indemnified
Party if (i) the Indemnifying Party pays or causes to be paid all Losses arising
out of such settlement or judgment concurrently with the effectiveness thereof
(as well as all other Losses theretofore incurred by the Indemnified Party which
then remain unpaid or unreimbursed), (ii) in the case of a settlement, the
settlement is conditioned upon a complete release by the claimant of the
Indemnified Party and (iii) such settlement or judgment does not require the
encumbrance of any asset of the Indemnified Party or impose any restriction upon
its conduct of business.

 

ARTICLE X
TERMINATION

 

X.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to it being fully
executed, or thereafter:

 

(a) by mutual written agreement of Rossi and FNHI hereto duly authorized by
action taken by or on behalf of the respective Boards of Directors; or

 

(b) by either FNHI or Rossi upon notification to the non-terminating party by
the terminating party:

 

(i) if the terminating party is not in material breach of its obligations under
this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement on the part of the non-terminating party set
forth in this Agreement such that the conditions will not be satisfied;
provided, however, that if such breach is curable by the non-terminating party
and such cure is reasonably likely to be completed prior to the date specified
in Section 10.1(b)(i), then, for so long as the non-terminating party continues
to use commercially reasonable efforts to effect and cure, the terminating party
may not terminate pursuant to this Section 10.1(b)(i); or

 

(ii) if any court of competent jurisdiction or other competent Governmental or
Regulatory Authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Share Exchange
and such order shall have become final.

 

(c) Effect of Termination. If this Agreement is validly terminated by either
FNHI or Rossi pursuant to Section 10.1, this Agreement will forthwith become
null and void and there will be no liability or obligation on the part of the
parties hereto, except that nothing contained herein shall relieve any party
hereto from liability for willful breach of its representations, warranties,
covenants or agreements contained in this Agreement.

 

 
20


--------------------------------------------------------------------------------




 

ARTICLE XI
MISCELLANEOUS

 

XI.1 Parties Obligated and Benefited. This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement. Without the prior written consent of the other
Party, no Party may assign this Agreement or the Collateral Documents or any of
its rights or interests or delegate any of its duties under this Agreement or
the Collateral Documents.

 

XI.2 Publicity. The initial press release and/or Form 8-K shall be a joint press
release and thereafter FNHI and Rossi each shall consult with each other prior
to issuing any press releases or otherwise making public announcements with
respect to the Share Exchange and the other transactions contemplated by this
Agreement and prior to making any filings with any third party and/or any
Regulatory Authorities (including any national securities inter dealer quotation
service) with respect thereto, except as may be required by law or by
obligations pursuant to any listing agreement with or rules of any national
securities inter dealer quotation service.

 

XI.3 Notices. Any notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon delivery by hand or
upon receipt if sent by certified or registered mail (postage prepaid and return
receipt requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
telex or facsimile (with request for immediate confirmation of receipt in a
manner customary for communications of such respective type and with physical
delivery of the communication being made by one or the other means specified in
this Section as promptly as practicable thereafter). Notices shall be addressed
as follows:

 

 

If to Rossi:

Steven Rossi

 

 

17 Antwerp Street, St Catharines,

 

 

Ontario, Canada L2S-1J7

 

 

 

 

If to FNHI:

Matthew McMurdo, Esq.

 

 

Attorney-At-Law

 

 

28 West 44th Street

 

 

16th Floor

 

 

New York, New York 10036

 

 

(w) 917-318-2865

 

 

(f) 866-606-8914

 

XI.4 Any Party may change the address to which notices are required to be sent
by giving notice of such change in the manner provided in this Section.

 

 
21


--------------------------------------------------------------------------------




 

XI.5 Attorneys’ Fees. In the event of any action or suit based upon or arising
out of any alleged breach by any Party of any representation, warranty, covenant
or agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.

 

XI.6 Headings. The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.

 

XI.7 Choice of Law. This Agreement and the rights of the Parties under it shall
be governed by and construed in all respects in accordance with the laws of the
State of Nevada, without giving effect to any choice of law provision or rule
(whether of Ontario, Canada or any other jurisdiction).

 

XI.8 Rights Cumulative. All rights and remedies of each of the Parties under
this Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.

 

XI.9 Further Actions. The Parties shall execute and deliver to each other, from
time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.

 

XI.10 Time of the Essence. Time is of the essence under this Agreement. If the
last day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.

 

XI.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

XI.12 Entire Agreement. This Agreement (including the Exhibits, disclosures made
as to FNHI, the TruXmart Executive Summary and any other documents, instruments
and certificates referred to herein, which are incorporated in and constitute a
part of this Agreement) contains the entire agreement of the Parties.

 

XI.13 Survival of Representations and Covenants. Notwithstanding any right of
Rossi to fully investigate the affairs of FNHI and notwithstanding any knowledge
of facts determined or determinable by Rossi pursuant to such investigation or
right of investigation, Rossi shall have the right to rely fully upon the
representations, warranties, covenants and agreements of FNHI contained in this
Agreement. Each representation, warranty, covenant and agreement of FNHI
contained herein shall survive the execution and delivery of this Agreement and
the Closing and shall thereafter terminate and expire on the first anniversary
of the Closing Date unless, prior to such date, Rossi has delivered to FNHI
Shareholders a written notice of a claim with respect to such representation,
warranty, covenant or agreement.

 

 
22


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Dated: December 16, 2014

 

Franchise Holdings International, Inc.         By: /s/ Steven Rossi   Name:
Steven Rossi   Title: Chief Executive Officer         TruXmart Ltd.   By: /s/
Steven Rossi Name: Steven Rossi Title: Chief Executive Officer /s/ Steven Rossi
Steven Rossi

 

 

23

--------------------------------------------------------------------------------